 


109 HR 5200 IH: National Defense Enhancement and National Guard Empowerment Act of 2006
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5200 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Tom Davis of Virginia (for himself, Mr. Taylor of Mississippi, Mr. Gibbons, Mr. Hayes, Mr. Wilson of South Carolina, and Mrs. Miller of Michigan) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to enhance the national defense through empowerment of the Chief of the National Guard Bureau and the enhancement of the functions of the National Guard Bureau, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Defense Enhancement and National Guard Empowerment Act of 2006. 
2.Expanded authority of Chief of the National Guard Bureau and expanded functions of the National Guard Bureau 
(a)Expanded authority 
(1)In generalSubsection (a) of section 10501 of title 10, United States Code, is amended by striking joint bureau of the Department of the Army and the Department of the Air Force and inserting joint activity of the Department of Defense. 
(2)PurposeSubsection (b) of such section is amended by striking between and all that follows and inserting “between— 
 
(1) 
(A)the Secretary of Defense, the Joint Chiefs of Staff, and the commanders of the combatant commands for the United States, and (B) the Department of the Army and the Department of the Air Force; and 
(2)the several States.. 
(b)Enhancements of position of Chief of the National Guard Bureau 
(1)Advisory function on national guard mattersSubsection (c) of section 10502 of title 10, United States Code, is amended by inserting to the Secretary of Defense, to the Chairman of the Joint Chiefs of Staff, after principal advisor. 
(2)Member of Joint Chiefs of Staff 
(A)Such section is further amended— 
(i)by redesignating subsection (d) as subsection (e); and 
(ii)by inserting after subsection (c) the following new subsection (d): 
 
(d)Member of Joint Chiefs of StaffThe Chief of the National Guard Bureau shall perform the duties prescribed for him or her as a member of the Joint Chiefs of Staff under section 151 of this title.. 
(B)Section 151(a) of such title is amended by adding at the end the following new paragraph: 
 
(7)The Chief of the National Guard Bureau.. 
(3)GradeSubsection (e) of such section, as redesignated by paragraph (2)(A)(i) of this subsection, is further amended by striking lieutenant general and inserting general. 
(4)Annual report to congress on validated requirementsSection 10504 of such title is amended by adding at the end the following new subsection: 
 
(c)Annual report on validated requirementsNot later than December 31 each year, the Chief of the National Guard Bureau shall submit to Congress a report on the following: 
(1)The requirements validated under section 10503a(b)(1) of this title during the preceding fiscal year. 
(2)The requirements referred to in paragraph (1) for which funding is to be requested in the next budget for a fiscal year under section 10544 of this title. 
(3)The requirements referred to in paragraph (1) for which funding will not be requested in the next budget for a fiscal year under section 10544 of this title.. 
(c)Enhancement of functions of National Guard Bureau 
(1)Development of charterSection 10503 of title 10, United States Code, is amended— 
(A)in the matter preceding paragraph (1), by striking The Secretary of the Army and the Secretary of the Air Force shall jointly develop and inserting The Secretary of Defense, in consultation with the Secretary of the Army and the Secretary of the Air Force, shall develop; and 
(B)in paragraph (12), by striking the Secretaries and inserting the Secretary of Defense. 
(2)Additional general functionsSuch section is further amended— 
(A)by redesignating paragraph (12), as amended by paragraph (1)(B) of this subsection, as paragraph (13); and 
(B)by inserting after paragraph (11) the following new paragraph (12): 
 
(12)Facilitating and coordinating with other Federal agencies, and with the several States, the use of National Guard personnel and resources for and in contingency operations, military operations other than war, natural disasters, support of civil authorities, and other circumstances.. 
(3)Military assistance for civil authoritiesChapter 1011 of such title is further amended by inserting after section 10503 the following new section: 
 
10503a.Functions of National Guard Bureau: military assistance to civil authorities  
(a)Identification of additional necessary assistanceThe Chief of the National Guard Bureau shall— 
(1)identify gaps between Federal and State capabilities to prepare for and respond to emergencies; and 
(2)make recommendations to the Secretary of Defense on programs and activities of the National Guard for military assistance to civil authorities to address such gaps. 
(b)Scope of responsibilitiesIn meeting the requirements of subsection (a), the Chief of the National Guard Bureau shall, in coordination with the Adjutant Generals of the States, have responsibilities as follows: 
(1)To validate the requirements of the several States and Territories with respect to military assistance to civil authorities. 
(2)To develop doctrine and training requirements relating to the provision of military assistance to civil authorities. 
(3)To acquire equipment, materiel, and other supplies and services for the provision of military assistance to civil authorities. 
(4)To assist the Secretary of Defense in preparing the budget required under section 10544 of this title. 
(5)To administer amounts provided the National Guard for the provision of military assistance to civil authorities. 
(6)To carry out any other responsibility relating to the provision of military assistance to civil authorities as the Secretary of Defense shall specify. 
(c)AssistanceThe Chairman of the Joint Chiefs of Staff shall assist the Chief of the National Guard Bureau in carrying out activities under this section. 
(d)ConsultationThe Chief of the National Guard Bureau shall carry out activities under this section in consultation with the Secretary of the Army and the Secretary of the Air Force.. 
(4)Budgeting for training and equipment for military assistance to civil authorities and other domestic missionsChapter 1013 of title 10, United States Code, is amended by adding at the end the following new section: 
 
10544.National Guard training and equipment: budget for military assistance to civil authorities and for other domestic operations 
(a)In generalThe budget justification documents materials submitted to Congress in support of the budget of the President for a fiscal year (as submitted with the budget of the President under section 1105(a) of title 31) shall specify separate amounts for training and equipment for the National Guard for purposes of military assistance to civil authorities and for other domestic operations during such fiscal year. 
(b)Scope of fundingThe amounts specified under subsection (a) for a fiscal year shall be sufficient for purposes as follows: 
(1)The development and implementation of doctrine and training requirements applicable to the assistance and operations described in subsection (a) for such fiscal year. 
(2)The acquisition of equipment, materiel, and other supplies and services necessary for the provision of such assistance and such operations in such fiscal year.. 
(5)Limitation on increase in personnel of national guard bureauThe Secretary of Defense shall, to the extent practicable, ensure that no additional personnel are assigned to the National Guard Bureau in order to address administrative or other requirements arising out of the amendments made by this subsection. 
(d)Conforming and clerical amendments 
(1)Conforming amendmentThe heading of section 10503 of such title is amended to read as follows: 
 
10503.Functions of National Guard Bureau: charter. 
(2)Clerical amendments 
(A)The table of sections at the beginning of chapter 1011 of such title is amended by striking the item relating to section 10503 and inserting the following new items: 
 
 
10503. Functions of National Guard Bureau: charter. 
10503a. Functions of National Guard Bureau: military assistance to civil authorities.. 
(B)The table of sections at the beginning of chapter 1013 of such title is amended by adding at the end the following new item: 
 
 
10544. National Guard training and equipment: budget for military assistance to civil authorities and for other domestic operations.. 
(e)Termination of position of Assistant to Chairman of Joint Chiefs of Staff for National Guard MattersSection 901 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1853; 10 U.S.C. 155 note) is amended to read as follows: 
 
901.Assistant to the Chairman of the Joint Chiefs of Staff for Reserve Matters 
(a)In generalThere is within the Joint Staff the position of Assistant to the Chairman of the Joint Chiefs of Staff for Reserve Matters. 
(b)SelectionThe Assistant to the Chairman of the Joint Chiefs of Staff for Reserve Matters shall be selected by the Chairman from officers of the Army Reserve, the Navy Reserve, the Marine Corps Reserve, or the Air Force Reserve who— 
(1)are recommended for such selection by the Secretary of the military department concerned; 
(2)have had at least 10 years of commissioned service in their reserve component; and 
(3)are in a grade above colonel or, in the case the Navy Reserve, captain. 
(c)Term of officeThe Assistant to the Chairman of the Joint Chiefs of Staff for Reserve Matters serves at the pleasure of the Chairman for a term of two years and may be continued in that assignment in the same manner, for one additional term. However, in a time of war there is no limit on the number of terms. 
(d)GradeThe Assistant to the Chairman of the Joint Chiefs of Staff for Reserve Matters while so serving, holds the grade of major general or, in the case of the Navy Reserve, rear admiral. The officer serving in the position shall be considered to be serving in a position external to that officer's Armed Force for purposes of section 721 of title 10, United States Code. 
(e)DutiesThe Assistant to the Chairman of the Joint Chiefs of Staff for Reserve Matters is an advisor to the Chairman on matters relating to the reserves and performs the duties prescribed for the position by the Chairman. 
(f)Other reserve component representation on Joint StaffThe Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, shall develop appropriate policy guidance to ensure that, to the maximum extent practicable, the level of reserve component officer representation within the Joint Staff is commensurate with the significant role of the reserve components within the Total Force.. 
3.Promotion of eligible reserve officers to lieutenant general and vice admiral grades on the active-duty list 
(a)Sense of congressIt is the sense of Congress that, whenever officers are considered for promotion to the grade of lieutenant general, or vice admiral in the case of the Navy, on the active duty list, officers of the reserve components of the Armed Forces who are eligible for promotion to such grade should be considered for promotion to such grade. 
(b)ProposalThe Secretary of Defense shall submit to Congress a proposal for mechanisms to achieve the objective specified in subsection (a). The proposal shall include such recommendations for legislative or administrative action as the Secretary considers appropriate in order to achieve that objective. 
(c)Notice accompanying nominationsThe President shall include with each nomination of an officer to the grade of lieutenant general, or vice admiral in the case of the Navy, on the active-duty list that is submitted to the Senate for consideration a certification that all reserve officers who were eligible for consideration for promotion to such grade were considered in the making of such nomination. 
4.Requirement that position of Deputy Commander of the United States northern command be filled by a qualified National Guard officer 
(a)In generalThe position of Deputy Commander of the United States Northern Command shall be filled by a qualified officer of the National Guard who is eligible for promotion to the grade of lieutenant general. 
(b)PurposeThe purpose of the requirement in subsection (a) is to ensure that information received from the National Guard Bureau regarding the operation of the National Guard of the several States is integrated into the plans and operations of the United States Northern Command. 
 
